UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5157


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ILDEFONSO MALDONADO-GONZALEZ, a/k/a Gabriel Rivera-Vega,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:09-cr-00019-RLV-DCK-1)


Submitted:   July 29, 2011                 Decided:   August 24, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


D. Baker McIntyre III, Charlotte, North Carolina, for Appellant.
Anne M. Tompkins, United States Attorney, J. George Guise,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ildefonso Maldonado-Gonzalez entered a guilty plea to

possession       of   a   pseudoephedrine         knowing    it    would     be    used    to

manufacture a controlled substance, in violation of 21 U.S.C.

§ 841(c)(2)       (2006),        reserving        the    right    to    challenge         the

district court’s denial of his motion to suppress the contraband

seized during the search of his vehicle.                           Maldonado-Gonzalez

claims he did not give his consent to the police officer to

search his vehicle.         We affirm.

            In reviewing the district court’s denial of Maldonado-

Gonzalez’s suppression motion, we review the district court’s

factual findings for clear error and its legal conclusions de

novo.     See United States v. Blake, 571 F.3d 331, 338 (4th Cir.

2009).    A factual finding is clearly erroneous if this court “on

the     entire    evidence        is   left       with    the     definite        and   firm

conviction that a mistake has been committed.”                         United States v.

Harvey, 532 F.3d 326, 336-37 (4th Cir. 2008) (internal quotation

marks omitted).           Because the district court denied Maldonado-

Gonzalez’s       motion,    we    review     the    evidence      in   the   light      most

favorable to the Government.               United States v. Farrior, 535 F.3d

210, 217 (4th Cir. 2008).              We also defer to the district court’s

credibility determinations.              United States v. Abu Ali, 528 F.3d

210, 232 (4th Cir. 2008).



                                              2
            Although        the     Fourth       Amendment        generally       prohibits

warrantless searches, the general requirement for a warrant does

not   apply      where      valid     consent       to     the     search     is     given.

Schneckloth      v.    Bustamonte,      412      U.S.     218,    219    (1973);     United

States    v.    Buckner,      473    F.3d     551,       553–54     (4th    Cir.     2007).

“Consent to search is valid if it is (1) knowing and voluntary

and (2) given by one with authority to consent.”                            Buckner, 473

F.3d at 554 (internal quotation marks and citations omitted).

Whether a defendant’s consent to a search is voluntary is a

factual     question        determined           under     the     totality        of    the

circumstances and, accordingly, is reviewed under the clearly

erroneous      standard.          Bustamonte,      412     U.S.    at    248–49;     United

States v. Jones, 356 F.3d 529, 533 n.* (4th Cir. 2004).

            Viewing the evidence in the light most favorable to

the   Government,      we   conclude     that       the    district      court     did   not

clearly err in determining that Maldonado-Gonzalez voluntarily

consented to the search of his vehicle.                          Because the district

court did not err in denying the motion to suppress, we affirm

the   judgment    of     conviction.          We   dispense       with     oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                   AFFIRMED



                                             3